Order entered April 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00252-CV

       IN RE TAILWIND SPORTS CORP. AND LANCE ARMSTRONG, Relators

                Original Proceeding from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-01564

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We DISSOLVE the temporary stay of the proceedings below. We DENY relator’s

motion to consolidate the mandamus with the pending interlocutory appeal, Armstrong v. SCA

Promotions, Inc., No. 05-14-00300-CV, as moot. We further DENY as moot the motion of real

party in interest, SCA Promotions, Inc., for partial relief from the temporary stay of the

proceedings below. We address by separate opinion and order filed today in the interlocutory

appeal, Armstrong v. SCA Promotions, Inc., No. 05-14-00300-CV, the motion of SCA

Promotions, Inc. to dismiss the appeal. We ORDER that relators bear the costs of this original

proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE